Citation Nr: 0406825	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-17 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Sister




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In an August 2002 statement, the veteran claimed service 
connection for bronchitis and asthma, which he believed was 
aggravated by exposure to the herbicide Agent Orange during 
his active service.  This claim has not been developed for 
appellate review and, accordingly, is referred to the RO for 
appropriate action.

It is noted that the appellant and his sister appeared at a 
hearing before the undersigned Veterans Law Judge on October 
29, 2003, at which time they testified with respect to the 
claims now at issue before the Board.  A transcript of that 
hearing has been associated with the record on appeal.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of service connection for a back disability and 
PTSD are the subject of a remand immediately following this 
decision.  These issues are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  By a letter dated in March 1985, the RO notified the 
veteran that it declined to reopen the previously denied 
claim for service connection for the residuals of a back 
injury.  Notice was given to the veteran by letter dated in 
the same month.  He did not appeal this decision.

2.  The additional evidence received since the March 1985 
decision not to reopen the previously denied claim is new 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for a back disability.  


CONCLUSION OF LAW

1.  The March 1985 decision declining to reopen the previous 
decision denying entitlement to service connection for the 
residuals of a back injury is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disability is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim of service 
connection for the residuals of a back injury was received in 
February 2002, these new regulations apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for a back 
disorder.  No additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

In a March 1985 decision, the RO declined to reopen the 
previous, May 1973, denial of service connection for the 
residuals of a back injury.  The previous, May 1973, rating 
decision noted that the veteran's service medical records 
were then incomplete and conceded the inservice treatment of 
a back injury.  However, the decision observed, a report of 
medical examination at discharge from active service was of 
record and found no abnormalities, defects, diagnoses, or 
other findings concerning the veteran's spine.  Accordingly, 
the record did not establish that the veteran then evidenced 
a back disability.  

Hence, the RO concluded in the March 1985 letter that the 
veteran had presented no evidence since the May 1973 rating 
decision that would establish that the veteran evidenced a 
back disability.  Therefore, service connection was not 
warranted.  The veteran did not appeal this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001).  If the claim is reopened, 
the VA must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (effective from 
August 29, 2001).

Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In the instant case, the Board finds that evidence submitted 
since the March 1985 decision provides a sufficient basis to 
reopen the previously denied claim.  This evidence includes 
VA treatment records dated from January to October 2003, 
service medical and personnel records received in April 2002, 
and the veteran's testimony before the undersigned Veterans 
Law Judge in October 2003.

This evidence was not of record at the time of the March 1985 
decision and is, therefore, new.  As to the materiality of 
the newly submitted evidence, the Board notes VA treatment 
shows continuing complaints of and treatment for a back 
condition, with a diagnosis of chronic low back pain.  In 
that these records present medical evidence of treatment for 
chronic low back pain that was not previously present in the 
record, this evidence represents a reasonable possibility of 
substantiating the veteran's claim.

Second, the veteran's sworn testimony before the undersigned 
Veterans Law Judge in October 2003 gives specific details of 
his claimed injury.  Combined with other statements received 
after March 1985, and the recently received additional 
service medical and personnel records, the record now 
presents sufficient details, including when and where the 
averred injury occurred, and the unit to which the veteran 
was assigned.  This will allow a more accurate search to find 
records confirming the averred incident, including treatment 
records.  Thus, these records also raise a reasonable 
possibility of substantiating the veteran's claim. 

Thus, the Board finds that evidence submitted since the March 
1985 decision provides a basis to reopen this claim.

The service medical records obtained in April 2002 are marked 
"temporary."  While a report of medical examination at 
entrance to active service is contained in the file, the 
entries and other records date from November 1972 forward.  
These records are, therefore, incomplete.  In addition, the 
veteran has notified the RO of other private and VA treatment 
records in existence.  While the RO obtained some of the 
private medical records, and the veteran submitted others, 
there are outstanding records that must be obtained, 
including VA treatment records, prison treatment records, and 
records from the Social Security Administration.  Finally, 
the veteran has not been afforded a VA examination.  Hence, 
the Board finds that further development is required to 
fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a back disability.  However, as indicated 
above, the Board finds that a remand to the agency of 
original jurisdiction for additional development is required 
as to this issue.  The issue of entitlement to service 
connection for a back disability will be the subject of a 
later decision.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for the residuals 
of a back injury is reopened.  To that extent only, the claim 
is granted.



REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for a back disability.  In 
addition, the veteran also seeks service connection for PTSD.  
The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

First, the veteran has identified various private and VA 
health care providers who treated him for his claimed 
conditions, including his back disability and 
neuropsychiatric condition, which was diagnosed early as 
schizophrenia.  Concerning his claimed back condition, the 
medical evidence now establishes that the veteran has 
continued to complain of and seek treatment for a back 
disability.  He testified that he has been prescribed 
medication to treat it, and that he had a follow-up 
appointment for his back scheduled in December 2003.  
Concerning his neuropsychiatric condition, the medical 
evidence now reflects that while the veteran was previously 
diagnosed with schizophrenia, in October 2003 he was 
diagnosed with chronic, severe PTSD with a history of a 
psychotic disorder.  The RO has obtained some of the 
identified treatment records, and the veteran has submitted 
others, including some of his prison records.  The RO must 
again attempt to obtain all identified records.

In addition, he testified in October 2003, and has stated 
previously in writing, that he received disability benefits 
from SSA for periods of time throughout his life.  Currently, 
he has an appeal for SSA benefits now pending.  These records 
must be obtained.

Moreover, the veteran has testified and submitted statements 
as to the specifics of the events he considers his stressors; 
and he testified in October 2003 that his treating VA 
physician has linked his currently diagnosed PTSD to his 
service in Vietnam.  The RO must take appropriate action to 
verify the veteran's participation in combat or, in the 
alternative, to verify his stressors.

Furthermore, it does not appear that the RO has given the 
veteran notice of the VCAA, and the changes in regulation and 
law effected by this Act.

Finally, the veteran must be afforded a VA examination.  See 
38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed back disability 
and PTSD.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
back disability and PTSD, that are not 
already of record.  In particular, the RO 
should request inpatient and outpatient 
records, to include any and all clinical 
medical and mental hygiene records, 
including any and all copies of group and 
individual therapy for treatment accorded 
the veteran at VAMCs in Lufkin and 
Houston, Texas from 1973 to the present.  
In addition, the RO should ensure that it 
has all records, including any and all 
clinical medical records and mental 
hygiene records, from the prison(s) in 
which the veteran was incarcerated.

4.  The RO should request that the 
veteran identify the VA physician he 
testified told him that his PTSD was 
related to the experiences he had while 
on active service in Vietnam.

5.  The RO should then give the veteran's 
VA physician an opportunity to provide a 
statement as to his or her opinion as to 
the etiology of the veteran's diagnosed 
PTSD.

6.  The RO should contact SSA and 
determine if the veteran is currently 
receiving SSA disability benefits.  The 
RO should then request the decisions that 
found the veteran disabled, now and in 
the past, and obtain all supporting 
medical records for the current and 
previous decisions.

7.  The RO should obtain any additional 
service medical records, including any 
and all mental hygiene records.  In 
addition, the RO should make specific 
attempts to obtain the veteran's entire 
service personnel record, including any 
and all records of legal or 
administrative proceedings involving the 
veteran, including from the Inspector 
General's Office for 2nd Armored 
Division, Fort Hood, Texas.  The RO is 
further requested to make a specific 
attempt to obtain any and all hospital 
records-including any and all clinical 
and mental hygiene records-of treatment 
accorded the veteran
?	While stationed in Vietnam with 
247th Medical (Evacuation) 
Detachment, from October 1971 to 
September 1972
?	At Darnell Army Hospital, while 
stationed with HHC 1/66 
Battalion, or 1st Armored Company, 
2nd Armored Division, Fort Hood, 
Texas, from October 1972 to May 
1973
?	At Darnell Army Hospital, while 
stationed with HHC 1/66 
Battalion, or 66th Armored 
Company, 2nd Armored Division, 
Fort Hood, Texas, from October 
1972 to May 1973.

8.  If the service medical or personnel 
records, clinical medical records, mental 
hygiene records, or hospital records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

9.  The RO should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Please remind the 
veteran that it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate a date 
for the event as possible, so as to 
enable the service department to verify 
the identified stressors.  

10.  The RO should, in addition, afford 
the veteran an opportunity to provide 
buddy statements from individuals who may 
have witnessed the stressors the veteran 
identifies.

11.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) provide any available 
information which might corroborate the 
veteran's averred inservice stressors.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, part 3, chapter 5, paragraph 5.14.  
The RO should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information: 
?	Exposure to, rescue and extraction 
of, wounded and dead casualties 
while assigned as a crew chief and 
helicopter mechanic to 247th Medical 
(Evacuation) Detachment in Vietnam 
from October 1971 to September 1972
?	Exposure to continuous mortar and 
other enemy attacks while stationed 
with the 247th Medical (Evacuation) 
Detachment in Vietnam from October 
1971 to September 1972.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  The RO should provide 
USASCRUR with copies of the veteran's 
October 2003 testimony and his March 2003 
stressor statement.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center (NPRC).

In particular, the RO should request from 
NPRC the unit histories and morning 
reports for the 247th Medical 
(Evacuation) Detachment for the following 
periods of time:
?	October to December 1971
?	January to March 1972
?	April to June 1972
?	July to September 1972

12.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of any manifested back 
disability and PTSD.  All indicated tests 
and studies should be performed.  If 
other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any back and neuropsychiatric 
disabilities, to include PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
back and neuropsychiatric 
disabilities, to include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all back pathology and 
neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested back and neuropsychiatric 
disabilities identified.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it at least as likely as not 
that any diagnosed back 
disability, is the result of 
the veteran's service.
2.	Is it at least as likely as not 
that any neuropsychiatric 
disability, to include PTSD, is 
the result of stressors the 
veteran experienced during his 
active service.  

13.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a back disability and 
PTSD.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



